DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 8/10/2021, state support for the claim amendments within claims 1, 14, 25 are supported by original claim 2 and paragraph [00184]; however, Examiner can find no such support, see rejection below.
Applicant’s arguments, filed 8/10/2021, state support for the claim amendments within claims 24, 27 are supported by page 56, lines 4-6 of Applicant’s specifications; however, Examiner can find no such support, see rejection below.
Applicant's arguments, with respect to the objections to the drawing, filed 8/10/2021, have been fully considered but they are not persuasive.  Applicant argues figs. 24-26 show first and second stent assemblies in different first and second lumen.  Examiner disagrees with this argument.  Figs. 24-26 show a single stent positioned within a single body lumen however the body lumen includes different diameters, see Applicant’s specifications paragraph [00187].  Applicant can either amend the drawing to show first and second stent assemblies being positioned in different first and second lumens OR Applicant may want to consider amending the claim such that the stent is positioned within a single body lumen with a plurality of diameters (which is what Examiner is assuming Applicant is trying to claim).
Applicant's arguments, with respect to the rejection of claim 1 (and those that depend therefrom) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, (for indefiniteness), were found to all be convincing except those concerning claim 14.  With respect to claim 14, Applicant argues the first and second stent assemblies have substantially the same strut design, layout, 
Applicant's arguments, with respect to the rejection of claim(s) 1-5, 7-12, 14-15 under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) based on Dickinson et al. (US 2015/0374486 A1 – as previously cited), filed 8/10/2021, have been fully considered but they are not persuasive.   
With respect to claim(s) 1, 14 Applicant argues: Dickerson et al. does not disclose the problem of stressing walls of the lumen or a suggestion that the radial force is lower than about 0.33 N/mm to avoid such overstressing.  Examiner disagrees with this argument.  Dickerson et al. explicitly recites the radial strength of any portions of the stent being between about 0.1 N/mm and about 0.3 N/mm (paragraph [0181]).  And while Applicant is correct that Dickerson et al. does not explicitly recite the stent being low to avoid overstressing the walls of the lumen, the stent structure, as disclosed by Dickerson et al., exerts the same radial strength as that disclosed and claimed by Applicant – as such, it will inherently avoid overstressing the walls of the lumen.
With respect to claim 7 Applicant argues (in addition to the arguments above): Dickerson et al. does not disclose the device can expand to any diameter in the large range of 5.5-9 millimeters.  Examiner disagrees with this argument.  Dickerson et al. explicitly recites the expanded diameter of the stent maybe between about 1 mm and about 12 mm, or between about 4 mm and about 10 mm (paragraph [0178]).  Additionally, Dickerson et al. teaches the stent as being able to meets and press against the inner sidewalls of the passage (body lumen) to prevent sliding or rotation (paragraph [0024]).  In order to “meets and press against the inner sidewalls of the passage to prevent sliding or 
With respect to claim 24 Applicant argues (in addition to the arguments above): Dickerson et al. does not disclose that “when the stent assembly it applies a radial force of at least 50% of the radial force it applies when expanded to 5.5 millimeters”.  Examiner disagrees with this argument in part.  As discussed above, Dickerson et al. explicitly recites the radial strength of any portions of the stent being between about 0.1 N/mm and about 0.3 N/mm (paragraph [0181]) which is within the claimed range.  However, there are no claim requirements concerning the radial force relationship between portions of the stent expanded to different diameters.
With respect to claim 28 Applicant argues: Dickerson et al. does not disclose “the stent assembly is configured to act as either a straight stent or a tapered stent and is not designed for a predetermined tapering of the expanded diameter, but instead adapts upon deployment in a body lumen to the diameter of the body lumen even across a non-uniform diameter body lumen within a range of about 5.5 mm to about 9 mm” as required by the claim.  Instead, Dickerson et al. discloses devices that are non-tapering (figs. 8-11) or tapered (figs. 12-13), and there is no teaching or suggestion about adaptability across a non-uniform diameter body lumen.  Examiner disagrees with this argument.  Dickerson et al. discloses a straight stent (figs. 8-11) which would not be designed for a pre-determined tapering (as they would instead use the tapered stent).  Additionally, Dickerson et al. teaches the stent as being able to meets and press against the inner sidewalls of the passage (body lumen) to prevent sliding or rotation (paragraph [0024]).  In order to “meets and press against the inner sidewalls of the passage to prevent sliding or rotation” the stent must be capable of conforming to any passage dimension (which will be within the expanded diameter range).
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the: 
first and second stent assemblies being positioned in different first and second lumens (as required within claim 14) 
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim(s) 1, 14 is/are objected to because of the following informalities:
Within claim 1, line 9: “,” should be “;”.
Within claim 1, line 18: “,” should be “;”.
Within claim 14, line 20: “,” should be “;”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1, 3-4, 6, 8, 10, 12, 14-16, 22-24, 25-28 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Within claim 1, lines 19-20: Applicant claims, “the stent assembly is configured to expand […] from an initial crimped diameter to an expanded diameter of at least 9 millimeters”; Examiner can find no support within the originally filed disclosure for the stent being expanded/ expandable to a diameter of at least 9 mm (which includes diameters of 1000 mm, 1 ft, and 1 mile), Examiner can only find support for the stent being expanded/ expandable to a diameter of about 5.5 mm to about 9 mm.  Examiner is assuming “at least 9 millimeters” should be --up to 9 millimeter-- which is more consistent with the original disclosure.  Claim(s) 1, 3-4, 6, 22-24, which depend from claim 1, inherit all the problems associated with claim 1.
at least 5.5 mm (which includes diameters of 1000 mm, 1 ft, and 1 mile), Examiner can only find support for the stent being expanded/ expandable to a diameter of about 5.5 mm to about 9 mm.  
Within claim 8, lines 5-6: Applicant claims, “when the stent assembly is expanded to a diameter of at least 5.5 millimeters”; Examiner can find no support within the originally filed disclosure for the stent being expanded/ expandable to a diameter of at least 5.5 mm (which includes diameters of 1000 mm, 1 ft, and 1 mile), Examiner can only find support for the stent being expanded/ expandable to a diameter of about 5.5 mm to about 9 mm.  
Within claim 8, lines 6-7: Applicant claims, “the stent assembly applies a radial force which is greater than about 0.20 N/mm”; Examiner can find no support within the originally filed disclosure for the stent applying a radial force of at least 0.20 N/mm (which includes 1 N/mm, 1000 N/mm), Examiner can only find support for the stent applying a radial force of between about 0.20 N/mm to about 0.33 N/mm.  Note the stent assembly within claim 7, is only configured to apply a radial force of between about 0.20 N/mm to about 0.33 N/mm, as opposed to actually applying a specific radial force.
Within claim 10, lines 4-5: Applicant claims, “allowing a first portion of the stent assembly to expand to a diameter of at least 5.5 millimeters”; Examiner can find no support within the originally filed disclosure for the stent being expanded/ expandable to a diameter of at least 5.5 mm (which includes diameters of 1000 mm, 1 ft, and 1 mile), Examiner can only find support for the stent being expanded/ expandable to a diameter of about 5.5 mm to about 9 mm.  Claim(s) 12, which depend from claim 10, inherit all the problems associated with claim 10.
Within claim 10, line 12: Applicant claims, “the chronic radial force is greater than about 0.20 N/mm”; Examiner can find no support within the originally filed disclosure for the stent applying a radial at least 0.20 N/mm (which includes 1 N/mm, 1000 N/mm), Examiner can only find support for the stent applying a radial force of between about 0.20 N/mm to about 0.33 N/mm.  Note the stent assembly within claim 7, is only configured to apply a radial force of between about 0.20 N/mm to about 0.33 N/mm, as opposed to actually applying a specific radial force.
Within claim 14, line 22: Applicant claims, “from an initial crimped diameter to a diameter of at least 9 millimeters”; Examiner can find no support within the originally filed disclosure for the stent being expanded/ expandable to a diameter of at least 9 mm (which includes diameters of 1000 mm, 1 ft, and 1 mile), Examiner can only find support for the stent being expanded/ expandable to a diameter of about 5.5 mm to about 9 mm.  Examiner is assuming “at least 9 millimeters” should be --up to 9 millimeter-- which is more consistent with the original disclosure.  Claim(s) 15-16, which depend from claim 14, inherit all the problems associated with claim 14.
Within claim 14, lines 22-23: Applicant claims, “when the stent assembly is expanded to a diameter of at least 5.5 millimeters”; Examiner can find no support within the originally filed disclosure for the stent being expanded/ expandable to a diameter of at least 5.5 mm (which includes diameters of 1000 mm, 1 ft, and 1 mile), Examiner can only find support for the stent being expanded/ expandable to a diameter of about 5.5 mm to about 9 mm.  
Within claim 24, lines 1-2: Applicant claims, “when the stent assembly is expanded to a diameter of at least 9 mm”; Examiner can find no support within the originally filed disclosure for the stent being expanded/ expandable to a diameter of at least 9 mm (which includes diameters of 1000 mm, 1 ft, and 1 mile), Examiner can only find support for the stent being expanded/ expandable to a diameter of about 5.5 mm to about 9 mm.  Examiner is assuming “at least 9 millimeters” should be --up to 9 millimeter-- which is more consistent with the original disclosure.  

at least 9 mm (which includes diameters of 1000 mm, 1 ft, and 1 mile), Examiner can only find support for the stent being expanded/ expandable to a diameter of about 5.5 mm to about 9 mm.  Examiner is assuming “at least 9 millimeters” should be --up to 9 millimeter-- which is more consistent with the original disclosure.  Claim(s) 26-27, which depend from claim 25, inherit all the problems associated with claim 25.
Within claim 25, line 4: Applicant claims, “when the stent assembly is expanded to a diameter of at least 5.5 millimeters”; Examiner can find no support within the originally filed disclosure for the stent being expanded/ expandable to a diameter of at least 5.5 mm (which includes diameters of 1000 mm, 1 ft, and 1 mile), Examiner can only find support for the stent being expanded/ expandable to a diameter of about 5.5 mm to about 9 mm.  
Within claim 27, lines 1-2: Applicant claims, “when the stent assembly is expanded to a diameter of at least 9 millimeters”; Examiner can find no support within the originally filed disclosure for the stent being expanded/ expandable to a diameter of at least 9 mm (which includes diameters of 1000 mm, 1 ft, and 1 mile), Examiner can only find support for the stent being expanded/ expandable to a diameter of about 5.5 mm to about 9 mm.  
Within claim 28, lines 2-3: Applicant claims, “an expansible stent configured to expand from an initial crimped diameter to an expanded diameter of at least 9 millimeters”; Examiner can find no support within the originally filed disclosure for the stent being expanded/ expandable to a diameter of at least 9 mm (which includes diameters of 1000 mm, 1 ft, and 1 mile), Examiner can only find support for the stent being expanded/ expandable to a diameter of about 5.5 mm to about 9 mm.  Examiner is 
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 14-16, 22, 28 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Within claim 14, lines 16-20: Applicant claims, “wherein the first and second stent assemblies are at least substantially identical, and the second expanded diameter is greater than the first expanded diameter […] wherein the second radial force is greater than about 50% of the first radial force”; it is unclear, and therefore indefinite, how the first and second stent assemblies can be substantially identical AND have different expanded diameters and exert different radial forces.  It is unclear what is included/ meant by substantially identical?  Does this require the same material?  Same strut design/ layout?  Same individual strut widths/ thicknesses?  Claim(s) 15-16, which depend from claim 14, inherit all the problems associated with claim 14.
Within claim 22, line 2: Applicant claims, “an expansible stent”; it is unclear, and therefore indefinite, if this is the same as OR in addition to the stent assembly which is expandable within claims 1, lines 17-23.
Claim 28 recites the limitation "the diameter" in line 6.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-4, 7-8, 10, 12, 14-15, 23, 25, 28 is/are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Dickinson et al. (US 2015/0374486 A1 – as previously cited).
With respect to claim 1:
	Dickinson et al. discloses a method of using a stent assembly (interconnecting using device 100, as seen in figs. 8-9, or device 150/160, as seen in figs. 12-13) adapted to stent (maybe used to repair a damaged blood vessel or treat a vessel with deformation) a range of body lumen sizes (paragraph [0189]) comprising:

Estimate body lumen diameter(s) associated with a portion of a body lumen (anatomy/ passages 116, 118) in which a stent assembly (device 100/150/160) will be placed (in order device 100/150/160 to be tailored the anatomy/ passages 116, 118 of an individual patient the geometry/ diameter of said anatomy must be estimated) (paragraphs [0138, 0160]);
Determine, based on the estimated base reference diameter(s), target expanded stent diameter(s) of the stent assembly (device 100/150/160) (in order for the device 100/150/160 to correspond to the anatomical shape of the native anatomy a determination must be made on the size/ shape of the device 100/150/160 which will at least partially correspond) (paragraphs [0138, 0160]);
Select the stent assembly (device 100/150/160) for stenting the portion of the body lumen (anatomy/ passages 116, 118) based on the target expanded stent diameter(s);
Implant the stent assembly (device 100/150/160) in the portion of the body lumen (anatomy/ passages 116, 118) (paragraph [0142]);
Providing the selected stent assembly (device 100/150/160) in association with the stenting instructions (instructions) (paragraphs [0057, 0259]);
Wherein the stent assembly (device 100/150/160) is configured to (paragraph [0138]) expand, when not limited by a narrow lumen (such as a catheter delivery device), from an initial diameter (prior to expansion) to a diameter of at least 9 millimeter, wherein when the stent assembly (device 100/150/160) is expanded to a diameter of at least 5.5 millimeter (after expansion) (expanded diameter of 1-12 mm) (paragraphs [0161, 0178]), the stent assembly (device 100/150/160) applies a radial force (outward radial force/ radial strength) acceptable as not unduly stressing walls of the lumen, of less than about 0.33 N/mm (0.1 N/mm to 03. N/mm) (paragraphs [0134, 0181]).
With respect to claim 3:

Wherein the estimated body lumen diameter(s) comprise:
A first estimated body lumen diameter (diameter of anatomy/ passages 116, 118 where one of the end portions 102 or 104 will be anchored) that is spaced in a first direction from the lesion (deformation or damaged portion of the blood vessel which will be covered by intermediate portion 106) (paragraph [0189]); and 
A second estimated body lumen diameter (diameter of anatomy/ passages 116, 118 where one of the end portions 102 or 104 will be anchored) that is spaced in a second direction from the lesion (deformation or damaged portion of the blood vessel which will be covered by intermediate portion 106) (paragraph [0189]);
Wherein the first direction is opposite the second direction (the end portions 102 and 104 are on opposite sides of the intermediate portion 106, in order to act as anchors thereto, which will align with the lesion) (paragraph [0189]).
With respect to claim 4:
Wherein the instructions further comprise instructions to (paragraphs [0057, 0259]):
When the portion of the body lumen (anatomy/ passage 116, 118) defines varying body lumen diameters (all arteries and veins have some amount of taper associated with distance from the heart) (paragraph [0160]), allow a first portion of the stent assembly (one of end portions 102 or 104 of device 100/150/160) to expand to a first expanded diameter (after expansion diameter of one of end portions 102 or 104 of device 100/150/160) and allow a second portion of the stent assembly (the other end portions 102 or 104 of device 100/150/160) to expand to a second expanded diameter (after expansion diameter of the other end portions 102 or 104 of device 100/150/160) that is different from the first 
With respect to claim 7:
	Dickinson et al. discloses a method of stenting (interconnecting using end portions 102 or 104 of device 100, as seen in figs. 8-9 or device 150/160, as seen in figs. 12-13) which comprises:
	Estimating a base reference diameter(s) associated with a portion of a body lumen (anatomy/ passages 116, 118) in which a stent assembly (end portions 102 or 104 of device 100/150/160) will be placed (in order for the end portions 102 or 104 of device 100/150/160 to be tailored the anatomy/ passages 116, 118 of an individual patient the geometry/ diameter of said anatomy must be estimated) (paragraphs [0138, 0160]);
Determining, based on the estimated base reference diameter(s), target expanded stent diameter(s) of the stent assembly (end portions 102 or 104 of device 100/150/160) which is to be placed in the portion of the body lumen (anatomy/ passages 116, 118) (in order for the end portions 102 or 104 of device 100/150/160 to correspond to the anatomical shape of the native anatomy a determination must be made on the size/ shape of the device 100/150/160 which will at least partially correspond) (paragraphs [0138, 0160]);
Selecting the stent assembly (end portions 102 or 104 of device 100/150/160) for stenting the portion of the body lumen (anatomy/ passages 116, 118) wherein the stent assembly (end portions 102 or 104 of device 100/150/160) is configured to (paragraph [0138]):
Expand from an initial diameter (prior to expansion) to any body lumen diameter within a range from about 5.5 mm to about 9 mm (1-10mm) (paragraphs [0161, 0178]) (for the stent to be able to meet and press against the inner sidewalls of the passage (body lumen) to prevent sliding or rotation the stent must be able to conform to any body lumen diameter) (paragraph [0024]);one or more 
Apply a chronic radial force (outward radial force/ radial strength) to a wall that forms the portion of the body lumen (impart an outward radial force) in which the stent assembly (end portions 102 or 104 of device 100/150/160) will be placed, wherein the chronic radial force is less than about 0.33 N/mm (paragraphs [0134, 0181]); and
Implanting the stent assembly (end portions 102 or 104 of device 100/150/160) in the portion of the body lumen (anatomy/ passages 116, 118) (paragraph [0142]).
With respect to claim 8:
Wherein when the stent assembly (end portions 102 or 104 of device 100/150/160) is expanded to a diameter of at least 5.5 mm (diameter between 1-10 mm), the stent assembly (end portions 102 or 104 of device 100/150/160) applies a radial force which is greater than about 0.20 N/mm (paragraph [0181]).
With respect to claim 10:
Wherein when the portion of the body lumen (anatomy/ passages 116, 118) defines varying body lumen diameters (arteries or veins that taper) (paragraph [0160]), implanting the stent assembly (end portions 102 or 104 of device 100/150/160) in the portion of the body lumen (anatomy/ passages 116, 118) comprises:
Allowing a first portion (end portion with the smaller diameter in the case of a tapered end portion 102 or 104) of the stent assembly (end portions 102 or 104 of device 100/150/160) to expand to a first expanded diameter (diameter of end portion with the smaller diameter in the case of a tapered end portion 102 or 104) of at least 5.5 mm (1-10 mm) such that the first portion (further from intermediate portion 106) of the stent assembly (end portions 102 or 104 of device 100/150/160) applies the chronic radial force (outward radial force/ radial strength) to the wall that forms the portion 
Allowing a second portion (end portion with the larger diameter in the case of a tapered end portion 102 or 104) of the stent assembly (end portions 102 or 104 of device 100/150/160) to expand to a second expanded diameter (diameter of end portion with the larger diameter in the case of a tapered end portion 102 or 104), greater than the first expanded diameter,  such that the second portion (end portion with the larger diameter in the case of a tapered end portion 102 or 104) of the stent assembly (end portions 102 or 104 of device 100/150/160) applies the chronic radial force (outward radial force/ radial strength) to the wall that forms the portion of the body lumen (anatomy/ passages 116, 118) in which the stent assembly (end portions 102 or 104 of device 100/150/160) will be placed (paragraphs [0160-0161]); and
Wherein the chronic radial force (outward radial force/ radial strength) is greater than about 0.20 N/mm (paragraph [0181]).
With respect to claim 12:
Wherein allowing the first portion (end portion with the smaller diameter in the case of a tapered end portion 102 or 104) of the stent assembly (end portions 102 or 104 of device 100/150/160) to expand to the first expanded diameter (diameter of end portion with the smaller diameter in the case of a tapered end portion 102 or 104) and allowing the second portion (end portion with the larger diameter in the case of a tapered end portion 102 or 104) of the stent assembly (end portions 102 or 104 of device 100/150/160) to expand to the second expanded diameter (diameter of end portion with the larger diameter in the case of a tapered end portion 102 or 104) occurs simultaneously (paragraph [0145]).
	With respect to claim 14:

	Positioning a first stent assembly (proximal end portion 102, as seen in figs. 8-9, 12-13) in a retracted state (prior to being expanded) within a first body lumen (passage 116) (paragraphs [0132-0133, 0142]);
Expanding (after being expanded) the first stent assembly (proximal end portion 102) to place the first stent assembly (proximal end portion 102) in a deployed state (after being expanded) within the first body lumen (passage 116) (paragraphs [0132-0133, 0142-0143]);
Wherein, when the first stent assembly (proximal end portion 102) is in the deployed state (after being expanded), the first stent assembly (proximal end portion 102) has a first expanded diameter and a applies a first radial forces (outward radial force) to a first wall (inner wall) that forms the first body lumen (passage 116) (paragraph [0134]); 
Positioning a second stent assembly (distal end portion 104, as seen in figs. 8-9, 12-13) in a retracted state (prior to being expanded) within a second body lumen (passage 118) that is different from the first body lumen (passage 116) (paragraphs [0132-0133, 0142]); and
Expanding (after being expanded) the second stent assembly (distal end portion 104) to place the second stent (distal end portion 104) in a deployed state (after being expanded) within the second lumen (passage 118) (paragraphs [0132-0133, 0142-0143]);
Wherein, when the second stent assembly (distal end portion 104) is in the deployed state (after being expanded), the second stent assembly (distal end portion 104) has a second expanded diameter and applies a second radial force (outward radial force) to a second wall (inner wall) that forms the second body (passage 118) (paragraph [0134]);

Wherein the second expanded diameter (diameter of distal end portion 104, being between 3-10mm) is between about 220% to about 110% of the first expanded diameter (diameter of proximal end portion 102 being 1-5mm) (paragraph 0161]); and
Wherein the second radial force (outward radial force provided by distal end portion 104) is greater than about 50% of the first radial force (outward radial force provided by proximal end portion 102) (radial force is considered a parameter which can vary over the various portions) (paragraph [0155]); and
Wherein the stent assembly is configured to expand, when not limited by a narrow lumen (such as a delivery catheter), from an initial diameter (prior to being expanded) to a diameter of at least/ up to 9 mm, when the stent assembly is expanded to a diameter of at least 5.5 mm (between 3-10mm) (paragraphs [0161, 0178]), the stent assembly applies a radial force acceptable as not unduly stressing walls of the lumen, of less than about 0.33 N/mm (paragraphs [0134, 0181]).
With respect to claim 15:
Wherein expanding (after being expanded) the second stent assembly (distal end portion 104) to place the second stent assembly (distal end portion 104) in the deployed state (after being expanded) within the second body lumen (passage 118) comprises, when the second body lumen (passage 118) defines varying body lumen diameter (tapering arteries and veins) (paragraph [0160]);
Expanding a first portion (closer to the intermediate portion 106) of the second stent assembly (distal end portion 104) to the second expanded diameter (diameter of distal end portion 104) that is within a range of expanded diameters (paragraph [0160]); and

wherein the range of expanded diameters is from about 9 mm to about 5.5 mm (between 3-10mm) (paragraphs [0161, 0178]).
With respect to claim 23:
Wherein the instructions state that the stent assembly should not be implanted in vessels having a diameter smaller than 5.5 mm (this claim requirement is directed solely to printed matter, it is neither functionally nor structurally related to the associated physical structure, and as such the printed matter is owed no patentably weight, see MPEP 2111.05).
With respect to claim 25:
A stent assembly (interconnecting using device 100, as seen in figs. 8-9, or device 150/160, as seen in figs. 12-13) comprising:
An expansible stent (interconnecting using device 100, as seen in figs. 8-9, or device 150/160, as seen in figs. 12-13) configured to expand from an initial crimped diameter (prior to expansion) to a diameter of at least 9 millimeters (after expansion) (expanded diameter of 1-12 mm) (paragraphs [0161, 0178]), when not limited by a narrow lumen (such as a delivery catheter),
Wherein when the stent assembly (interconnecting using device 100, as seen in figs. 8-9, or device 150/160, as seen in figs. 12-13) is expanded to a diameter of at least 5.5 millimeters after expansion) (expanded diameter of 1-12 mm) (paragraphs [0161, 0178]), the stent assembly (interconnecting using device 100, as seen in figs. 8-9, or device 150/160, as seen in figs. 12-13) apples a radial force acceptable as not unduly stressing walls of the lumen, of less than about 0.33 N/mm (0.1 N/mm to 03. N/mm) (paragraphs [0134, 0181]).
With respect to claim 28:

An expansible stent (interconnecting using device 100, as seen in figs. 8-9, or device 150/160, as seen in figs. 12-13) configured to expand from an initial crimped diameter (prior to expansion) to an expanded diameter (after expansion) (expanded diameter of 1-12 mm) (paragraphs [0161, 0178]) of at least 9 millimeters, when not limited by narrow lumen (such as a delivery catheter),
Wherein the stent assembly (interconnecting using device 100, as seen in figs. 8-9, or device 150/160, as seen in figs. 12-13) is configured to act as either a straight stent straight stent (figs. 8-11) or a tapered stent is not designed for a pre-determined tapering of the expanded diameter (straight stent would not be designed for a pre-determined tapering (as they would instead use the tapered stent), but instead adapts upon deployment in a body lumen to a diameter of the body lumen even across a non-uniform diameter body lumen within a range of about 5.5 mm to about 9 mm (expanded diameter of 1-12 mm) (paragraphs [0161, 0178]) (the stent is described as being able to meets and press against the inner sidewalls of the passage (body lumen) to prevent sliding or rotation (paragraph [0024]), in order to “meets and press against the inner sidewalls of the passage to prevent sliding or rotation” the stent must be capable of conforming to any passage dimension (which will be within the expanded diameter range). 
Claim(s) 25, 28 is/are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Zheng et al. (US 2016/0213499 A1).
With respect to claim 25:
Zheng et al. discloses stent assembly comprising:
An expansible stent (stent prosthesis), configured to expand from an initial crimped diameter (crimped configuration) to a diameter of at least 9 millimeters (deployed diameter up to 25 mm) (paragraphs [abstract, 0042]), when not limited by a narrow lumen,

With respect to claim 28:
Zheng et al. discloses a stent assembly comprising:
An expansible stent (stent prosthesis) configured to expand from an initial crimped diameter (crimped configuration) to an expanded diameter of at least 9 millimeters (deployed diameter up to 25 mm) (paragraphs [abstract, 0042]), when not limited by narrow lumen,
Wherein the stent assembly is configured to act as either a straight stent (cylinder) (paragraph [0030]) or a tapered stent (paragraph [021]) is not designed for a pre-determined tapering of the expanded diameter, but instead adapts upon deployment in a body lumen to a diameter of the body lumen (has a high conformability/conforms to the lumen) (paragraphs [abstract, 0872]) even across a non-uniform diameter body lumen within a range of about 5.5 mm to about 9 mm (3-10 mm) (paragraph [0042]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al. (US 2016/0213499 A1) in view of Hastings et al. (US 2011/0190870 A1).


Zheng et al. discloses the invention substantially as claimed, as discussed above.  However, Zheng et al. does not disclose the stent assembly to include a knitted stent jacket.
Hastings et al. teaches a stent with a knitted stent jacket (knitted covering) (paragraph [abstract]), which allows the stent to be used to cover perforations in a blood vessel to prevent bleeding (paragraph [abstract]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to include the knitted stent jacket (knitted covering), as taught by Hastings et al., on the stent assembly, as disclosed by Zheng et al., as the stent assembly, as disclosed by Zheng et al., is also used to treat vascular perforations (paragraphs [0064, 0620]) and therefore would benefit from the knitted stent jacket (knitted covering), as taught by Hastings et al., which will prevent the blood vessel from bleeding.
Allowable Subject Matter
Claim(s) 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA S PRESTON whose telephone number is (571)270-5233.  The examiner can normally be reached on M, W: 9-5; T, Th, F: 9-1.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408)918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REBECCA S PRESTON/               Examiner, Art Unit 3774